DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 9-14, 16-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Materials Letters, 2014, vol. 128, p. 275-278; cited in Applicant’s IDS).
Regarding claims 1, 4, 6, 7, 10-14, 17, and 18, Han teaches a method wherein graphene nanoparticles (GNPs) are combined with alumina trihydrate (ATH; an inorganic metal hydrate) and melt blended with polyethylene (PE; a thermoplastic polymer) to form composites (p. 275, Section 2).  The combination of GNPs and ATH resulted in enhanced fire retardancy (Abstract).  
Han’s GNPs and ATH are ground together by ball milling (p. 275, section 2).  This is substantially identical to the process described in the instant specification at page 17, paragraph [0133].  Han applies an identical ball milling treatment to an identical combination of graphene and ATH.  Therefore, one of ordinary skill in the art would reasonably expect the product obtained by Han to comprise GNPs intercalated with ATH as claimed.
Han’s method reads on claims 1, 4, 6, 7, and 10.  The method results in a product which reads on claims 11-14, 17, and 18.
Regarding claims 9, 16, and 21, Han’s composites include a loading of mixed fillers in the amount of 40 wt%.  The GNP content was 0.2-1.5 wt% (p. 275, Section 2).  Thus, the composites include a significant excess of ATH relative to GNP.  One of ordinary skill in the art will recognize that the excess ATH will be unable to participate in formation of a graphene-based material intercalated with ATH.  This reads on the claimed impregnated inorganic metal hydrate.
Regarding claim 19, Han’s combination of GNP and ATH is obtained as an aqueous dispersion.  Alternatively, the GNP and ATH are melt blended with PE, indicating that the entire mixture is in liquid form.
Regarding claims 23, the phrase “wherein the coating is a soak or dip coating” further limits the process by which a coating is applied to the substrate of claim 11, but does not appear to impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Therefore, Han as applied to claim 11 above also reads on claim 23.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, 9-14, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Couturier (US 2017/0029632; cited in Applicant’s IDS) in view of Han.
Regarding claims 1-3, 6, 7, 10-14, and 17-19, Couturier teaches a fire retardant coating composition useful for protecting substrates including polyurethane, polystyrene, and other construction materials and surfaces.  The composition is provided in the form of an aqueous latex comprising an expandable graphite and other fire retardants such as metal hydroxides (Abstract).  Suitable metal hydroxides include aluminum trihydrate (ATH; an inorganic metal hydrate) (p. 3, [0025]).
Couturier teaches the use of expandable graphite, but does not teach the use of graphene as claimed.
In the same field of endeavor, Han teaches that the use of well exfoliated graphene nanoplatelets (GNPs) used in combination with ATH resulted in enhanced fire retardancy.  The well exfoliated structure of GNPs and its good dispersion with ATH played an important role in char formation at very low loading of GNPs (Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Couturier’s combination of expandable graphite and ATH with Han’s combination of GNPs and ATH in order to achieve enhanced fire retardancy.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to select Han’s combination of GNPs and ATH as the additional metal hydroxide flame retardant component in Couturier’s composition, as it exhibits enhanced flame retardancy relative to ATH alone (see, e.g., Han at p. 277, Table 1).
Han’s GNPs are obtained by ball milling expandable graphite.  The GNPs are in turn ball milled with ATH (p. 275, section 2).  This is substantially identical to the process described in the instant specification at page 21, lines 13-16.  Han applies an identical ball milling treatment to an identical combination of graphene and ATH.  Therefore, one of ordinary skill in the art would reasonably expect the product obtained by Han to comprise GNPs intercalated with ATH as claimed.
Couturier teaches a method of applying a water-based composition as described above to a substrate surface and drying to form a film (p. 6, [0050]).  Modification of Couturier in view of Han reads on the method of claims 1-3, 6, 7, and 10.  This method results in a substrate which reads on Claims 11-14 and 17-19.
Regarding Claims 9, 16, and 21, Han’s composites include a loading of mixed fillers in the amount of 40 wt%.  The GNP content was 0.2-1.5 wt% (p. 275, Section 2).  Thus, the composites include a significant excess of ATH relative to GNP.  One of ordinary skill in the art will recognize that the excess ATH will be unable to participate in formation of a graphene-based material intercalated with ATH.  This reads on the claimed impregnated inorganic metal hydrate.
Regarding claim 22, Couturier’s coating is applied to substrates and allowed to dry (p. 3, [0025]).  The examples illustrate applying coatings to substrates and drying for one week under ambient conditions (p. 3, [0029]; p. 6, [0045]).  This reads on soaking as claimed.
Regarding claim 23, the phrase “wherein the coating is a soak or dip coating” further limits the process by which a coating is applied to the substrate of claim 11, but does not appear to impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Therefore, Couturier in view of Han as applied to claim 11 above also reads on claim 22.  

Claims 1, 5-7, 9-14, 16-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Basfar et al. (US 2011/0180301; cited in Applicant’s IDS) in view of Han.
Regarding claims 1, 5-7, 10-14, and 17-19, Basfar teaches thermosetting flame retardant compositions (Abstract).  The composition is based on a polymer component comprising polyethylene (PE) and inorganic flame retardants such as aluminum trihydroxide (ATH) (p. 4, [0049]).  
In the same field of endeavor, Han teaches that the use of well exfoliated graphene nanoplatelets (GNPs) used in combination with ATH in a PE-based composition resulted in enhanced fire retardancy.  The well exfoliated structure of GNPs and its good dispersion with ATH played an important role in char formation at very low loading of GNPs (Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Basfar in view of Han to employ Han’s combination of GNPs and ATH in order to achieve enhanced fire retardancy.
Han’s GNPs are obtained by ball milling expandable graphite.  The GNPs are in turn ball milled with ATH (p. 275, section 2).  This is substantially identical to the process described in the instant specification at page 21, lines 13-16.  Han applies an identical ball milling treatment to an identical combination of graphene and ATH.  Therefore, one of ordinary skill in the art would reasonably expect the product obtained by Han to comprise GNPs intercalated with ATH as claimed.
Basfar generally teaches a method wherein polymer component and flame retardants are melt mixed and pelletized.  Melt mixing indicates that the composition will be in liquid form.  The pellets are then extruded and crosslinked (p. 13, [0110]-[0111]).  Employing Han’s combination of GNP and ATH in Basfar’s process reads on the method of Claims 1, 5-7, and 10.  The method results in a product which reads on claims 11-14 and 17-19.
Regarding claims 9, 16, and 21, Han’s composites include a loading of mixed fillers in the amount of 40 wt%.  The GNP content was 0.2-1.5 wt% (p. 275, Section 2).  Thus, the composites include a significant excess of ATH relative to GNP.  One of ordinary skill in the art will recognize that the excess ATH will be unable to participate in formation of a graphene-based material intercalated with ATH.  This reads on the claimed impregnated inorganic metal hydrate.
Regarding claim 23, the phrase “wherein the coating is a soak or dip coating” further limits the process by which a coating is applied to the substrate of claim 11, but does not appear to impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Therefore, Basfar in view of Han as applied to claim 11 above also reads on claim 23.  

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basfar in view of Han as applied to Claims 1 and 11 above, further in view of Lee (US 2011/0144244; cited in Applicant’s IDS).
Regarding claims 8, 15, and 20, Basfar and Han remain as applied to Claims 1, 11, and 18 above.  Basfar’s compositions are used in forming wire and cable coatings (Title; Abstract).  Basfar further teaches the use of a borate-based flame retardant (p. 3, [0036]).  
Neither Basfar nor Han teach the use of hydrated sodium metaborate as claimed.
In the same field of endeavor, Lee teaches flame retardant resin compositions comprising a flame retardant additive (Abstract).  The composition may be used to form coverings or coatings for wiring materials and electrical cables (p. 9, [0117]).  Suitable flame retardant additives include sodium metaborate (p. 7, [0088]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Basfar in view of Han as applied to claims 1 and 11 above, and further in view of Lee to substitute ATH with sodium metaborate.  Lee and Basfar demonstrate that the two are equivalents suitable for the same purpose, i.e. as flame retardant additives in compositions used to form wire and cable coatings.  It is prima facie obvious to substitute equivalents known for the same purpose, so long as the equivalency is recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the ATH disclosed by Basfar and Han with the sodium metaborate disclosed by Lee, as both compounds are recognized by the prior art as equivalents suitable for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Modification in this way reads on claims 8, 15, and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,174,433. Although the claims at issue are not identical, they are not patentably distinct from each other.  Independent claims 1, 10, and 16 of ‘433 differ from instant claim 1, 11, and 18 in that they recite that the inorganic metal hydrate comprises hydrated sodium metaborate.  Nevertheless, this represents a species falling within the genus of inorganic metal hydrates falling within the scope of the instant claims.  Therefore, independent claims 1, 11, and 18 are not patentably distinct from claims 1, 10, and 16 of ‘433.  The features of dependent claims 2-10, 12-17, and 19-23 are taught by claims 1-7, 1, 14, 9, 11-13, 10, 14, 15, and 17-21 of ‘433, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762